DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kien T. Le Reg. #64167 on 9/3/2021.
The application has been amended as follows: 
In the Claims: 
	A) Amend claim 1, last line from “the circuit board in the insertion and extraction direction into the housing.” to ---the circuit board in the insertion and extraction direction into the housing, and an air blown from a cooling fan that cools the circuit board is discharged without leaking out from the insertion and extraction port.---.

	B) Amend claim 4, last line from “the circuit board in the insertion and extraction direction into the housing.” to ---the circuit board in the insertion and extraction direction into the housing, and an air blown from a cooling fan that cools the circuit board is discharged without leaking out from the insertion and extraction port.---.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1, 3, 5 and 6, prior arts do not teach or suggest the combination of the circuit board fall-put prevention structure of claim 1, in particular, wherein after insertion of the circuit board in an insertion and extraction direction into the housing, the recess and the protrusion are hooked between the insertion and extraction lever and the interface plate in a direction different from the insertion and extraction direction of the circuit board, the housing includes an insertion and extraction port, the circuit board is fitted to the housing via the insertion and extraction port, and the interface plate is configured to close the insertion and extraction port after the insertion of the circuit board in the insertion and extraction direction into the housing, and an air blown from a cooling fan that cools the circuit board is discharged without leaking out from the insertion and extraction port.
Re claim 4, prior arts do not teach or suggest the combination of the numerical control device of claim 4, in particular, wherein after insertion of the circuit board in an insertion and extraction direction into the housing, the recess and the protrusion are .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES WU/           Primary Examiner, Art Unit 2841